Title: From George Washington to Bryan Fairfax, 20 January 1799
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon 20th Jany 1799

Since your departure from Mount Eagle, I have been favored with three letters from you.
The first, dated in Hampton Road, June the 17th, came speedily to hand—the 2d, begun on the 21st and ended the 23d of August,

in London, and the 3d from York of the 7th of September, have also been received ⟨at the⟩ following times—viz.—That from York, a day or two before I commenced a journey for Philadelphia on the 4th of November, and the other from London, a few days after my return from thence, on the 20th of December.
For the details contained in these several letters, I pray you to accept my thanks; and congratulations on your safe arrival in England, although the Passage, on the whole, was not altogether as expeditious and as agreeable as you expected—To this prayer, let me add my best wishes for the perfect restoration of your health—and the accomplishment of such other objects as might have induced you to undertake the Voyage. After which it would give your friends in this Country much pleasure to hail your return.
For your care of the letters I took the liberty of committing to you, my grateful acknowledgments are offered.
When I presented my Valedictory address to the People of the United States, in September 1796, I little thought that any event would occur in my day, that could again withdraw me from the Retirement after which I had been so long panting—but we know little of ourselves, and still less of the ways of Providence. The injurious treatment this Country had received from France, in an open violation of the Treaty between the two Countries, and of the Laws of Nations—The Insults & Indignities with which all our Overtures for an amicable adjustment of the disputes were treated—The encreasing depredations on our Commerce, accompanied with outrage & threats, if we did not comply with their demands, ⟨leaving⟩ no hope of obtaining restitution for the past, or preserving the litde that remained, or the Country from Invasion, but by the adoption of vigorous measures for self-defence having come fully to the view of the People, their resentments have been roused, and with one voice as it were, have made a tender of their lives and fortunes to repel any attempts which may be made on the Constitution or Government of their Country. In consequence of which, and to be prepared for the dernier resort, if unhappily we shall be driven to it, Troops are to be raised, and the United States placed in a Posture of defence. Under these circumstances, and it appearing to be the wish of my Countrymen, and the request of the governing Powers that I should take charge of their Armies, I am embarked so far in the business as will appear by my letter to the President of the 13th of July last; which, as it has run through all the News-papers here and Published in many

of the Foreign Gazettes, you probably may have seen; and though still at home, where indeed I hope to remain, under a persuation that the French will discover the injustice and absurdity of their conduct, I hold myself in readiness to gird on the Sword, if the immergency shall require it.
Notwithstanding the Spirit of the People is so animated, that party among us which have been uniform in their opposition to all the measures of Government; in short to every act, either of Executive or Legislative authority, which seemed to be calculated to defeat French usurpations, and to lessen the influence of that Nation in our Country, hang upon, & clog its wheels as much as in them lye; and with a rancour & virulence which is scarcely to be conceived!—torturing every act, by unnatural construction, into a design to violate the Constitution, Introduce Monarchy, & to establish an Aristocracy. And what is more to be regretted, the same Spirit seems to have laid hold of the major part of the Legislature of this State, while all the other States in the Union (Kentucky, the child of Virginia, excepted) are coming forward with the most unequivocal evidences of their approbation of the measures which have been adopted by both, for self preservation. In what such a spirit, and such proceedings will issue, is beyond the reach of short sighted man to predict with any degree of certainty. I hope well; because I have always believed, & trusted, that that Providence which has carried us through a long & painful War with one of the most powerful Nations in Europe, will not suffer the discontented among ourselves, to produce more than a temporary interruption to the permanent Peace and happiness of this rising Empire. That they have been the cause of our present disquietudes; and the means of Stimulating (by mis-representing the Sentiments of the mass of Citizens of this Country) the Directory of France to their unwarrantable Acts—not from more real affection to the Nation than others possess, but to facilitate the design of subverting their own government—I have no more doubt than that I am now in the act of writing you this letter.
It was at the request of the Secretary of War, my Journey to Philadelphia was undertaken, to assist in the formation of the Augmented Force and to effect some other Military arrangements; and although your letter from York of the 7th of September came to hand before I set out, & was taken with me to be acknowledged from thence, yet my time, & attention, was so much occupied with

the business that carried me there, that I never found leisure to do it.
Lady Huntington as you have been told was a correspondent of mine; and did me the honor to claim me as a relation; but in what degree, or by what connexion it came to pass, she did not inform me, nor did I ever trouble her Ladyship with an enquiry. The favourable sentiments which others, you say, have been pleased to express respecting me, cannot but be pleasing to a mind who has always walked on a straight line, & endeavoured as far as human frailties & perhaps strong passions, would enable him, to discharge the relative duties to his Maker & fellow-men, without seeking by any indirect or left handed attempts to acquire popularity.
Our Crops of Wheat & Indian Corn last year (except in places) were extremely short. The drought of the Autumn exceeded any thing that has been recollected, insomuch that the Mills were scarcely able to work before New Years day. and the Fly has again begun its ravages on the Wheat in the Counties above us. This calamity, with the severity of the Drought on the Fall seeding, has given a discouraging aspect to the ensuing Crop of Wintr Grain.
We have the pleasure, frequently, of seeing or hearing from Mrs Fairfax; and on Wednesday last, Mrs Washington & myself took a family dinner at Mount Eagle—and left all the family in good health & Spirits in the afternoon—Miss Custis was, at that time, with her Mother, at Hope Park, or she would have accompanied us on that visit. She is now returned, & unites with Mrs Washington & myself in offering best wishes for your health & safe return. And with very great, & sincere esteem & respect, I remain Dear Sir Your Most Obedient, and Affecte Hble Servant

Go: Washington


P.S. Finding that I could not comprise what I had to say in one sheet of Paper I have rambled on until I have almost filled a second.

